Title: To James Madison from Samuel Wyllys Pomeroy, 7 February 1820
From: Pomeroy, Samuel Wyllys
To: Madison, James


                
                    Sir
                    Brighton, Massts. 7. Feby. 1820.
                
                Having been highly gratified & instructed, by the perusal of your address to the Agricultural Society of Albemarle in may last—I take the liberty of forwarding herewith, enclosed, the last number of the Massts. Agricul. Journal; & to request your attention to a letter in that publication, on “dairy Stock,” in which I have hinted at the expediency of introducing the practice of Spaying heifers, to fit them for farm & road work, as a substitute for horses.
                Tho’ I should esteem the Circumstance fortunate that might elicit the opinion of so great a physiologist as yourself, on the theories advanced in that paper, the inducement to this intrusion has been caused Sir, by that part

of your address relating to the working of oxen instead of horses; in which the prejudices against their general use, have been very ably combated—and the 5th. objection, which is allowed to have some weight, may I believe be in a great measure removed, by recurring to what was experienced in the War of the Revolution, particularly the latter years of it; when it will appear that the principal transit of Stores & heavy Ordinance for the Armies, from New England to Virginia, was performed by Ox teams, to much greater advantage than could have been done with horses—& that they were more to be depended on for their punctual arrival at the destined Stations. I am in hopes soon, to be in possession of facts, collected from some of the remaining Actors in the glorious struggle alluded to, that will place the question beyond a doubt, & may when published, I presume, have a commanding influence in promoting a more general use of oxen, for the transportation of the products of the soil from the interior.
                Oxen are in general use in New England, for all Agricl. operations, except ploughing among crops on land of easy tillage, they are seldom fed with grain, unless when under severe service—And it is the general opinion, that with judicious management, no loss of capital need ever be sustained by the farmer, for his working Stock, provided that consists of oxen. Viewing the subject as important to the Agricul. interests of the nation, you will I trust Sir, pardon this interruption of the repose, which your eminent public Services entitle you to claim. With respectful consideration I have the honor to be Sir Your Obt Srt
                
                    Saml. Wyllys Pomeroy
                
            